Case 4:19-cv-04018-SOH Document 112                      Filed 05/25/21 Page 1 of 7 PageID #: 919




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

SAMATHA EDWARDS                                                                                 PLAINTIFF
Individually and as Special Administratrix of
the Estate of William Bobby Wray Edwards (Deceased),
Arleigh Grayce Edwards (Deceased); and Parent
and Next Friend of Peyton Hale (a Minor)

vs.                                      Civil No. 4:19-cv-04018

ERIC JAMES CORNELL THOMAS and
MCELROY TRUCK LINES, INC.                                                                   DEFENDANTS

                                                  ORDER

         Before the Court is Plaintiff’s Third Motion to Compel Discovery.                    ECF No. 106.

Defendant McElroy has responded to this Motion, and this matter is now ripe for consideration. 1

ECF No. 110. Consistent with the foregoing, the Court GRANTS this Motion IN PART and will

consider each of these requests separately.

      1. Request for Production No. 5: Any and all SmartDrive Systems Inc. video recordings,
         including any additional extended video recordings in custody and control of SmartDrive
         System Inc., relating to a 2016 International Tractor Truck, VIN 3HSDJNR1GN232553,
         owned by McElroy Truck Lines, Inc. for August 2, 2018.

         In response to this request, Defendant McElroy represents it has produced “all that it has.”

ECF No. 110 at 2. To the extent McElroy has not complied, the Court finds this request seeks a




1
 Under the Local Rules in this District, Rule 7.2(g) requires “a statement by the moving party that the
parties have conferred in good faith on the specific issue or issues in dispute and that they are not able to
resolve their disagreements without the intervention of the court.” Here, Plaintiff references a “Rule 37
letter” but never references an actual conference. Based upon the current Motion and the accompanying
response, there appears to have been no good faith conference and little or no effort to actualresolving
these disputes prior to presenting them to this Court. Because these issues have been ongoing, the Court
will consider this Motion despite Plaintiff’s failure to comply with this rule. In the future, the Parties are
directed to confer with more than a “Rule 37 letter” prior to filing a motion to compel in this Court.
                                                       1
Case 4:19-cv-04018-SOH Document 112                  Filed 05/25/21 Page 2 of 7 PageID #: 920




“nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure. Accordingly, this

information is discoverable, and this Motion is GRANTED as to this request.

   2. Request for Production No. 7: The entire file for Eric James Cornell relating to
      SmartDrive Systems Inc. data and/or video, to include, but not limited to, all recordable
      triggering events.

       In response to this request, McElroy represents that it will “turn over the three documents”

responsive to this request if a “clearer protective order” is entered. ECF No. 110 at 3. This

protective order was filed and entered on May 20, 2021. ECF No. 111. Thus, McElroy must

produce these responsive documents. To the extent McElroy has not complied, the Court finds

this request seeks a “nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure.

Accordingly, this information is discoverable, and this Motion is GRANTED as to this request.

   3. Request for Production No. 9: Any and all grades or assessments of any triggering event
      involving Eric James Cornell Thomas, produced by SmartDrive Systems Inc., during his
      employment with McElroy Truck Lines, Inc.

       In response to this request, McElroy again represents responsive documents will only be

produced with a “clearer protective order.” This protective order was filed and entered on May

20, 2021. ECF No. 111. Thus, McElroy must produce these responsive documents. To the extent

McElroy has not complied, the Court finds this request seeks a “nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case” under Rule

26(b)(1) of the Federal Rules of Civil Procedure. Accordingly, this information is discoverable,

and this Motion is GRANTED as to this request.



                                                 2
Case 4:19-cv-04018-SOH Document 112                  Filed 05/25/21 Page 3 of 7 PageID #: 921




     4. Request for Production No. 10: All SmartDrive Systems Inc. recordable (triggering)
        events for McElroy Truck Lines, Inc., related to distracted driving of employee drivers
        within the last three (3) years.

        In response to this request, McElroy claims this request is overbroad and would require

extensive resources to provide a response. ECF No. 110 at 4-6. Upon review of this request, the

Court agrees, and this Motion is DENIED as to this request. Both “recordable (triggering)” and

“distracted driving” are broad, undefined terms such that the “burden or expense of the proposed

discovery outweighs its likely benefit” under Rule 26(b)(1) of the Federal Rules of Civil

Procedure.

5.      Request for Production No. 11: All SmartDrive Systems Inc. recordable (triggering)
        events for McElroy Truck Lines, Inc., related to use of phone by employee drivers within
        the last three (3) years.

        In response to this request, McElroy claims this request is overbroad and would require

extensive resources to provide a response. ECF No. 110 at 4-6. Upon review of this request, the

Court agrees, and this Motion is DENIED as to this request. Both “recordable (triggering)” and

“related to use of phone” are broad, undefined terms such that the “burden or expense of the

proposed discovery outweighs its likely benefit” under Rule 26(b)(1) of the Federal Rules of Civil

Procedure.

     6. Request for Production No. 12: The SmartDrive Systems Inc. driver scorecard
        documentation for Eric James Cornell Thomas for the past three (3) years.

        In response to this request, McElroy stated “to the best of its knowledge, no such document

exists.” ECF No. 110 at 6. To the extent McElroy has not complied, the Court finds this request

seeks a “nonprivileged matter that is relevant to any party’s claim or defense and proportional to

the needs of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure. Accordingly,

this information is discoverable, and this Motion is GRANTED as to this request.
                                                 3
Case 4:19-cv-04018-SOH Document 112                   Filed 05/25/21 Page 4 of 7 PageID #: 922




    7. Request for Production No. 13: The SmartDrive Systems Inc. driver scorecards for
       employee drivers of McElroy Truck Lines, Inc., for the past three (3) years.

        In response to this request, McElroy stated it “receives no such documentation from

SmartDrive.” ECF No. 110 at 6-7. McElroy also stated that the “closest” record has nothing

pertaining to the driver in this case, and Plaintiff has provided no proper justification for producing

these records. Id. To the extent McElroy has not complied, the Court finds this request seeks a

“nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure. Accordingly, this

information is discoverable, and this Motion is GRANTED as to this request.

    8. Request for Production No. 15: All SmartDrive System Inc.’s Trend Analysis Reports
       produced to or prepared for McElroy Truck Lines, Inc. for triggering events in McElroy
       Truck Lines, Inc. trucks over the past three (3) years.

        In response to this request, McElroy stated it “receives no such report from SmartDrive.”

ECF No. 110 at 7-8. McElroy also stated the closest document would be the “Safety Performance

Executive Summary,” which is not broken down by truck and is limited to no more than 15 drivers

and Thomas was never included in that report. Id. To the extent McElroy has not complied, the

Court finds this request seeks a “nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case” under Rule 26(b)(1) of the Federal Rules of

Civil Procedure. Accordingly, this information is discoverable, and this Motion is GRANTED as

to this request.

    9. Request for Production No. 16: All SmartDrive System Inc.’s Risk Indicator
       Reports/Dashboards produced to or prepared for McElroy Truck Lines, Inc. for triggering
       events in McElroy Truck Lines, Inc. trucks over the past three (3) years.

        In response to this request, McElroy claims it “does not have and has never had any such

report.” ECF No. 110 at 8. To the extent McElroy has not complied, the Court finds this request
                                                  4
Case 4:19-cv-04018-SOH Document 112                 Filed 05/25/21 Page 5 of 7 PageID #: 923




seeks a “nonprivileged matter that is relevant to any party’s claim or defense and proportional to

the needs of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure. Accordingly,

this information is discoverable, and this Motion is GRANTED as to this request.

   10. Request for Production No. 17: All SmartDrive System Inc.’s Coaching
       Reports/Dashboards produced to or prepared for McElroy Truck Lines, Inc. for triggering
       events in McElroy Truck Lines, Inc. trucks over the past three (3) years.

       In response to this request, McElroy has offered to produce the relevant documentation

“for the entire 3 ½ months when Mr. Thomas drove for McElroy.” ECF No. 110 at 8-9. McElroy

claims it has only delayed production because no protective order has been entered. Id. This

protective order was filed and entered on May 20, 2021. ECF No. 111. Thus, McElroy must

produce these responsive documents. To the extent McElroy has not complied, the Court finds

this request seeks a “nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure.

Accordingly, this information is discoverable, and this Motion is GRANTED as to this request.

   11. Request for Production No. 19: Any and all documents created as the result of
       SmartDrive Systems Inc. coaching and/or training employees of McElroy Truck Lines,
       Inc., related to any triggering event for the defendant driver for the past three (3) years.

       In response to this request, McElroy claims this request is overbroad, and McElroy does

not have any documentation of specific coaching of Thomas in the roughly 100 days he drove for

McElroy. ECF No. 110 at 9-10. To the extent McElroy has not complied, the Court finds this

request seeks a “nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure.

Accordingly, this information is discoverable, and this Motion is GRANTED as to this request.

   12. Request for Production No. 20: SmartDrive Systems Inc.’s regularly produced Safety
       Performance Report for McElroy Truck Lines, Inc., for the past three (3) years.
                                                5
Case 4:19-cv-04018-SOH Document 112                  Filed 05/25/21 Page 6 of 7 PageID #: 924




       In response to this request, McElroy has agreed to produce a “Safety Performance

Executive Summary” for the “weeks from when Mr. Thomas was hired up through and including

the date of the accident” upon the entry of a protective order. ECF No. 110 at 10. Once again, a

protective order has been entered, and these documents should be produced. To the extent

McElroy has not complied, the Court finds this request seeks a “nonprivileged matter that is

relevant to any party’s claim or defense and proportional to the needs of the case” under Rule

26(b)(1) of the Federal Rules of Civil Procedure. Accordingly, this information is discoverable,

and this Motion is GRANTED as to this request.

   13. Request for Production No. 21: SmartDrive Systems Inc.’s Fleet Safety Performance
       Reports for McElroy Truck Lines, Inc., for the past three (3) years.

       In response to this request, McElroy claims it “is aware of no such document.” ECF No.

110 at 10-11. To the extent McElroy has not complied, the Court finds this request seeks a

“nonprivileged matter that is relevant to any party’s claim or defense and proportional to the needs

of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure. Accordingly, this

information is discoverable, and this Motion is GRANTED as to this request.

   14. Request for Production No. 22: Any and all documentation and/or data concerning
       Collision Frequency Reduction Analysis provided by SmartDrive Systems Inc. to McElroy
       Truck Lines, Inc., for the past three (3) years.

       In response to this request, McElroy claims it “has never heard of such a document and so

indicated in its response.” ECF No. 110 at 11. To the extent McElroy has not complied, the Court

finds this request seeks a “nonprivileged matter that is relevant to any party’s claim or defense and

proportional to the needs of the case” under Rule 26(b)(1) of the Federal Rules of Civil Procedure.

Accordingly, this information is discoverable, and this Motion is GRANTED as to this request.

                                                 6
Case 4:19-cv-04018-SOH Document 112                  Filed 05/25/21 Page 7 of 7 PageID #: 925




   15. Request for Production No. 23: Any and all documents related to the data and/or
       documentation of the results of McElroy Truck Lines, Inc., pilot program with SmartDrive
       Systems, Inc.

       In response to this request, McElroy claims this pilot program was “not in effect at any

time when Mr. Thomas drove for McElory.” ECF No. 110 at 11. To the extent McElroy has not

complied, the Court finds this request seeks a “nonprivileged matter that is relevant to any party’s

claim or defense and proportional to the needs of the case” under Rule 26(b)(1) of the Federal

Rules of Civil Procedure. Accordingly, this information is discoverable, and this Motion is

GRANTED as to this request.

       As a final point, Plaintiff addresses several informal requests in her Motion. Because they

are informal, the Court will not address them as a part of a motion to compel. Indeed, Rule 37(a)(3)

of the Federal Rules of Civil Procedure applies to formal discovery requests. Thus, as to those

requests, this Motion is also DENIED.

       ENTERED this 25th day of May 2021.

                                                         Barry A. Bryant
                                                       /s/
                                                       HON. BARRY A. BRYANT
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 7
